Title: To George Washington from John Kilty, 13 August 1793
From: Kilty, John
To: Washington, George



Sir
 Baltimore, August 13th 1793

I beg leave respectfully to offer myself to your Excellency as a candidate for the vacant surveyorship of the port of Baltimore.
Respect for the station I hold in the government of this State, will not permit me to ask a recommendation from any but gentlemen of the highest character—I therefore content myself with presenting to your Excellency, herewith enclosed a letter from Mr Carroll of Carroltn and one from Coll Howard; Governor Lee’s favourable testimony might perhaps have been joined to that of these two gentlemen, but he is absent on a visit to the Berkeley Springs.
Convinced that the most laboured solicitations would have no effect on your Excellency’s mind, I shall add nothing to what may have been said of me in these letters, but that the respectable writers of them have had the fullest opportunity to form a just opinion of me. I am with the truest respect Sir Your Excellency’s most obedient humble Servant

John Kilty

